Coughlin, J.,
The libellant, nineteen years old. The master, in a well prepared and learned report, recommends that a divorce be granted.
The libel was filed by the minor libellant in her own name and not by a “next friend.”
A nineteen-year-old married woman is under two disabilities, infancy and coverture. The legislature has removed the latter and a married woman may now bring action for divorce in her own name. The disability of infancy still remains, and the action should have been brought with the intervention of a trustee or “next friend.” See Bruder v. Bruder, 9 D. & C. 80. Also, Coven v. Coven, 6 D. & C. 794.
In view of the fact that an amendment would not alter the cause of action or change the parties after the running of the statute of limitations, we have determined to give libellant an opportunity to amend her libel upon notice to respondent.
Leave is granted to present a petition to amend libel by adding the name of libellant’s next friend.
Prom Prank P. Slattery, Wilkes-Barre, Pa.